DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the pick-up area” in line 1 lacks clear antecedent basis.  Additionally, the swap body introduced in line 6 is somewhat confusing as it is not clear how it is related to the swap body introduced in line 1.  In view of this, “the swap body” in line 7 lacks clear antecedent support.  The terms “the guide element” in line 7, “the rail-style guide element” in line 9, and “the direction of transfer” lack clear antecedent basis.  The phrase “can at least be sectionally slid” is not clear – what does it mean to be sectionally slid?  Finally, the guide element introduced in line 11 is somewhat confusing as it is not clear how it is related to the previously recited guide element.
Claim 2, as discussed above “the guide element” lacks clear antecedent support – note similar confusing terms appear in claim 3 (2 places), claim 4 (2 places), and claim 5.  Additionally, the claim is generally awkward and confusing, and it is not clear if the adjustment unit is intended to define a positively recited element of the claimed combination.  Finally, the referenced “pick-up floor” in the last line is somewhat confusing as it is not clear how it relates back to the previously recited pick-up floor.
Claim 3, the claim is generally awkward and confusing, and it is not clear if the clamping unit is intended to define a positively recited element of the claimed combination.  Moreover, it is not entirely clear which element of the disclosed invention defines a “clamping unit” as such – where is this described?  Finally, “the direction” in each of the last two lines (2 places total) lacks clear antecedent basis.
Claim 4, as discussed above “the swap body” appearing in both lines 2 and 4 lacks clear antecedent support – note similar confusing terms appear in claim 5, claim 6, claim 7, claim 8, claim 9, claim 10, claim 11 (4 places), and claim 15 (2 places).  Finally, lines 2-6 are generally awkward and unclear.
Claim 5, “the height”, “the surfaces”, “the pick-up floors”, and “the pick-up floor” lack clear antecedent basis.  Additionally, lines 2-4 are generally awkward and unclear.
Claim 6, the phrase “can at least be sectionally slid” is not clear – what does it mean to be sectionally slid?  Finally, “the touching of the guide surface of the rail--style guide aid” lacks clear antecedent basis, and the term additionally appears to include an extra hyphen.
Claim 7, the guide element introduced in the first line is confusing as it appears to be a double inclusion of the previously introduced guide element. Additionally, “and/or that at least one support element” is generally awkward and inconsistent with the sentence structure.
Claim 8, the guide elements introduced in the first line is confusing as it appears to be a double inclusion of the previously introduced guide element.  in view of this, “both guide elements” at the end of the claim additionally lacks clear antecedent basis.  Finally, lines 1-4 are generally awkward and unclear.
Claim 9, as discussed above “the direction of transfer” lacks clear antecedent support.  Additionally, “and that is stretched across the width of the swap body” is generally awkward and inconsistent with the sentence structure.
Claim 10 is generally very awkward and not wholly understood.  For example, it is not clear if the unit recited on line 1 is intended as a positively recited element.  It also appears “centering” is misspelled in the term.  Reference to the funnel-shaped section is not wholly understood within the context of the disclosed invention – what element is this?  Finally, “essentially positioned” is indefinite – what does it mean to be essentially positioned?
Claim 11, as discussed above “the direction of transfer” lacks clear antecedent support.  Additionally note, “in the” on line 4 is misspelled. Lines 1-5 are generally awkward and not wholly understood.  For example, it is not clear if the retaining element recited on line 1 is intended as a positively recited element.
 Claim 12, “the locked position” and  “the transfer direction” lack clear antecedent support.  Lines 2-3 are generally awkward and not wholly understood.
Claim 13, as discussed above “the direction of transfer” and “the locked position” (2 places) lack clear antecedent basis – note similar confusing terms appear in claim 14..  Additionally, lines 2-5 are generally awkward and not wholly understood.  Finally, “if” in line 4 is not understood within the context of the line.
Claim 15, lines 1-13 are generally awkward and unclear.  The referenced swap body in line 7 is generally confusing as it is not clear how it relates back to the previously introduced swap body.  The phrase “sectionally slid” is not understood - what does it mean to be sectionally slid?  The recited guide element in line 12 appears to be a double inclusion of the previously recited guide element(s). The phrase “spaced to the pick-up floor” is somewhat unclear – could be written as spaced from the pick-up floor for clarity.  Finally, “the direction of transfer” lacks clear antecedent basis as discussed above.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston ‘695.
Claim 1, Weston teaches a fixing device for fixing a swap body (24+) in a pick-up area of a vehicle (10, figure 1) including a support structure (18) positioned in the pick-up area, a 5pick-up floor (14+ and/or 54+) positioned in the pick-up area, a rail-style guide device (51) spaced from the pick-up floor and which is fixed to the support structure and which has a guide surface, and a support aid (48) positioned on the swap body which is positioned as broadly claimed.   The support aid can be slid onto or rolled off touching the guide surface of the rail-style guide element and can be supported against transverse movement to a direction of transfer as broadly claimed and as best understood – e.g. see column 4, lines 55-58 etc.) The guide surface defines an incline as broadly claimed and as best understood.
Claims 2-5, the device is configured as broadly claimed and as best understood.
Claim 6, see roller/caster 48.  The device is configured as broadly claimed and as best understood.
Claims 7-9, the device is configured as broadly claimed and as best understood.
Claim 10, see guide aids at 21.  The device is configured as broadly claimed and as best understood.
Claim 11, see retaining element 34. The device is configured as broadly claimed and as best understood.
Claims 12 and 14-15, the device is configured as broadly claimed and as best understood.
Claim 13, the device defines a reset mechanism and is configured as broadly claimed and as best understood.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heidrick, Ham, and Cartmill are cited as additional examples of wheeled load bearing structures with means for securing on a transport vehicle.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616